DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, pages 8-12, filed 10/28/2022, with respect to the amended claims 1, 2, 6, and 19 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Wippermann et al. (US 20180241920 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pulli et al. (US 20170099439 A1) in view of Wippermann et al. (US 20180241920 A1).
Regarding claim 1, Pulli teaches a device (fig. 1) comprising: 
a multi-aperture imaging device (200, 251, 263, and 275 of fig. 4A) comprising: 
an image sensor (257, 269, and 281 of figs. 4A); 
an array of adjacently arranged optical channels (253, 265, and 277 of fig. 4A), 
each optical channel (253, 265, and 277 of fig. 4A) comprising optics (an inner lens L2 253 of fig. 4A) for projecting at least a partial field of view of a total field of view (802 of figs. 8 and 9, [0125-0126]) on an image sensor area of the image sensor (257, 269, and 281 of fig. 4A), 
a beam deflector for deflecting a beam path of said optical channels (252, 231, and 235 of fig. 4A), 
focusing means for adjusting a focus position of said multi-aperture imaging device (152 and 214, LD 259, LD  271, and LD 283 of fig. 4A, [0009] camera modules having different focal lengths, [0103] adjusts the position of the corresponding lens to which it is connected as part of a zooming and/or focus operation, [0110] focal lengths); 
the device further comprising: 
control means (150, 152, 211, and 214 of fig. 4A) adapted to control the focusing means and to receive image information from the image sensor ([0102]); 
wherein the control means (150 and 211 of fig. 4A, [0058]) is adapted to set a sequence of focus positions in the multi-aperture imaging device ([0110 and 0127] different focal lengths) and 
to create a depth map on a basis of images captured by camera ([0087] to facilitate generation of a depth map, [0141] the depth map is generated using images captured by camera modules).
It is noted that Pulli is silent about the beam detector to deflect beam paths of said optical channels in different directions to obtain the total field of view, the control means so as to detect a corresponding sequence of image information of the total field of view, and to create a depth map for the detected total field of view on a basis of the sequence of image information.
Wippermann discloses 
the beam detector (18 of fig. 15a) to deflect beam paths of said optical channels in different directions to obtain the total field of view (17a-17d and 1-4 of fig. 15a, [0056] different directions, [0069] wherein the optical paths are deflected in mutually different directions in every positioning), 
the control means (134, 136, and 138 of fig. 15a, [0012 and 0190] focusing means) so as  to detect a corresponding sequence of image information of the total field of view (72 and 74a-74d of fig. 15a, [0057, 0095, 0099, 0170] The multi-aperture imaging device 150 of FIG. 15a includes a processor, for example, like the processor 112 which merges images captured by the image sensor regions 58a-d at, for example, a same time, with the adjustments mentioned before, to form a total image which represents the scene in the total field of view 72), and 
to create a depth map for the detected total field of view on a basis of the sequence of image information ([0134, 0140, 0149, and 0150] the depth chart is generated by the processor 112, it is also possible for warping mentioned before for all the images captured by the right channels to be done on the basis of the depth chart. Since the depth chart comprises depth information across the total field of view 72, it is possible to warp all the images captured by the right channels, that is not only in the overlap regions thereof, but also in the non-overlap regions, onto a virtual common aperture point or a virtual optical center).
Taking the teachings of Pulli and Wippermann together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means and beam deflector of Wippermann into the device of Pulli for improving the stability is located at any position desired.
Regarding claim 2, Pulli and Wippermann teach the device as claimed in claim 1, Wippermann further teaches wherein the control means is adapted to create the depth map from the sequence of image information ([0134, 0140, 0149, and 0150] In the embodiment in which the depth chart is generated by the processor 112, it is also possible for warping mentioned before for all the images captured by the right channels to be done on the basis of the depth chart. Since the depth chart comprises depth information across the total field of view 72, 72 of fig. 15a).
Regarding claim 6, Pulli and Wippermann teach the device as claimed in claim 1, Wippermann adapted to control the focusing means ([0098] The image-side distance along the optical axis 17a-d between the image sensor region 58a-d and optics 64a-d may also be adjustable, for example manually by a user or automatically via autofocus control, [0123] The means 98 may be driven by a manual user control or by autofocus control or focusing means of the device 11, [0190] The one or several additional actuators 134 may, as is indicated in FIG. 15a, thus be part of an optional autofocus controller 136 (focusing means) and/or an optional image stabilization controller of the multi-aperture imaging device) so that the sequence of focal positions is equidistantly distributed within a tolerance range of 25% in the image space between a minimum focal position and a maximum focal position ([0097] in these parallel planes, the optics 64a-d on the one hand and the image sensor regions 58a-d are arranged in the line extension direction in equal repeat distances, [0098] for focal length, the equal distances would be within tolerance range of 25% in image space).
Regarding claim 7, Pulli further teaches the device as claimed in claim 1, adapted to generate a sequence of total images representing the total field of view on the basis of the sequence of image information (figs. 8 and 9). Wippermann further teaches wherein each total image is based on a combination of partial images of the same focal position ([0098] focal length, [0141] capture the same total field of view 72).
Regarding claim 8, Pulli further teaches the device as claimed in claim 1, adapted to change a total image, which represents the total field of view, on the basis of the depth map by subsequent focusing and/or defocusing of one or more image areas (152 and 214, LD 259, LD  271, and LD 283 of fig. 4A, [0103], LD is adjustable of focusing and/or defocusing of image areas); 
Regarding claim 9, Pulli further teaches the device as claimed in claim 1, adapted to produce an image of the total field of view as a mono image (fig. 9) and to produce the depth map from the sequence of mono images ([0141]).
Regarding claim 10, Pulli further teaches the device as claimed in claim 1, wherein a first optical channel of the array is formed to map a first partial field of view of the total field of view ([0142-0144], figs. 8 and 9), wherein a second optical channel of the array is configured to image a second partial field of view of the total field of view, and wherein a third optical channel is configured to completely image the total field of view ([0142-0144], figs. 8 and 9).
Regarding claim 11, Pulli and Wippermann teach the device as claimed in claim 1, Wippermann further teaches wherein the focusing means comprises at least one actuator for adjusting the focal position, the focusing means being configured to be at least partially disposed between two planes spanned by sides of a cuboid, the sides of the cuboid being aligned in parallel with each other and to a line extension direction of the array and a part of the beam path of the optical channels, between the image sensor and the beam deflector, and whose volume is minimal and yet comprises the image sensor, the array and the beam deflector (fig. 18; [0012 and 0202-0205).
	Regarding claim 12, Pulli modified by Wippermann teaches the device as claimed in claim 11, Wippermann further teaches wherein the multi-aperture imaging device comprises a thickness direction configured to be normal to the two planes ([0202]), the actuator comprises a dimension parallel to the thickness direction ([0205], and a proportion of at most 50% of the dimension projects beyond the two planes from a region located between the two planes ([0205]).
Regarding claim 13, Pulli modified by Wippermans teaches the device as claimed in claim 11, Wipperman further teaches wherein the focusing means comprises an actuator for providing relative movement between optics of at least one of the optical channels and the image sensor (12, 14, and 152 of fig. 18).
Regarding claim 14, Pulli modified by Wippermans teaches the device as claimed in claim 13, Wippermanns further teaches wherein the focusing means is adapted to perform the relative movement between the optics of one of the optical channels and the image sensor while performing a movement of the beam deflector that is simultaneous to the relative movement (12, 14, 18, and 152 of fig. 18, [0204]).
Regarding claim 15, Pulli modified by Wippermans teaches the device as claimed in claim 11, Wippermanns further teaches wherein the focusing means is configured to project by at most 50% from the area located between the planes ([0205]).
Regarding claim 16, Pulli modified by Wippermans teaches the device as claimed in claim 11, Wippermanns further teaches wherein the at least one actuator of the focusing means comprises a piezoelectric bending actuator ([0124] piezoelectric actuators).
Regarding claim 17, Pulli modified by Wippermans teaches the device as claimed in claim 11, Wippermanns further teaches wherein the focusing means comprises at least one actuator adapted to provide movement and comprising mechanical means for transmitting the movement to the array for adjusting the focal position (152 of fig. 18, [0204]); the actuator being arranged on a side of the image sensor which faces away from the array and, starting from the array, behind the image sensor, and the mechanical means being arranged such that a flux of force laterally passes the image sensor (152 of fig. 18, [0204], the actuator is arranged behind the image sensor, 12 of fig. 18); or the actuator being arranged on a side of the beam deflector which faces away from the array and, starting from the array, behind the beam deflector, and the mechanical means being arranged such that a flux of force laterally passes the beam deflector (152 of fig. 18, [0204] the actuator would obviously be arranged behind the beam deflector).
Regarding claim 18, Pulli further teaches the device as claimed in claim 1, wherein a relative location of the beam deflector is switchable between a first position and a second position ([0136] the mirror is rotated by the hinge drive), so that 
in the first position the beam path is deflected towards a first total field of view ([0139]  Rotating the mirror in 1214, e.g., changing the angle and thus incline of the mirror, makes the module's optical axis move along the corresponding diagonal. Mirrors of modules 1208 and 1218 are similarly angled, e.g., rotated, to capture images of the other scene areas respectively), and 
in the second position the beam path is deflected towards a second total field of view ([0139] Rotating the mirror in 1214, e.g., changing the angle and thus incline of the mirror, makes the module's optical axis move along the corresponding diagonal. Mirrors of modules 1208 and 1218 are similarly angled, e.g., rotated, to capture images of the other scene areas respectively); 
wherein the one control means (516 of fig. 5) is adapted to control the beam deflector (510 of fig. 5) to move to the first position to acquire imaging information of the first total field of view from the image sensor ([0139]); to control the beam deflector (510 of fig. 5) to move to the second position to acquire imaging information of the second total field of view from the image sensor ([0139]); and 
to insert a portion of said first imaging information into said second imaging information ([0124] combining at least a first and a second image, [0144] aligning and stitching the images together as  part of the process of generating the composite image) so as to acquire accumulated image information that in parts represents said first total field of view and in parts represents said second total field of view ([0063] images from different camera modules captured at the same time or during a given time period can be combined to generate a composite image; [0075] the images captured by different camera modules are to be used, e.g., combined to form a composite image and what portions of a larger scene individual camera modules are to capture during the user selected or automatically selected mode of operation, fig. 9, [0113, 0124, and 0143]).
Regarding claim 19, Pulli and Wippermann teach the device as claimed in claim 1, Wippermann further teaches wherein the different focus positions are obtained by changing a relative position between the optics and the image sensor (94 and 98 of fig. 12, [0122 and 0123]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pulli et al. (US 20170099439 A1) in view of Wippermann et al. (US 20180241920 A1) as applied to claim 1, and further in view of Carrion et al. (US 20210366968 A1).
Regarding claim 3, Pulli and Wippermann teach the device as claimed in claim 1.
However, Pulli and Wippermann do not teach wherein the optical channels are formed to detect the total field of view in an at least stereoscopic manner; wherein said control means is adapted to produce a preliminary depth map on the basis of  disparity information acquired from said optical channels; and to supplement said preliminary depth map on the basis of depth information based on said sequence of image information in order to acquire said depth map; or wherein said control means is adapted to create a preliminary depth map on the basis of the sequence of image information; and to supplement the preliminary depth map on the basis of depth information based on disparity information acquired from the optical channels in order to acquire the depth map.
Carrion teaches wherein the optical channels are formed to detect the total field of view in an at least stereoscopic manner ([0009 and 0018, 0043-0045]; wherein said control means is adapted to produce a preliminary depth map on the basis of disparity information acquired from said optical channels ([0017 and 0045]); and to supplement said preliminary depth map on the basis of depth information based on said sequence of image information in order to acquire said depth map ([0016, 0044-0045]); or wherein said control means is adapted to create a preliminary depth map on the basis of the sequence of image information ([0016 and 0044-0045]); and to supplement the preliminary depth map on the basis of depth information based on disparity information acquired from the optical channels in order to acquire the depth map ([0017 and 0045]).
Taking the teachings of Pulli, Wipperman, and Carrion together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disparity and the preliminary depth map of Carrion into the device of Pulli and Wippermann to improve the depth error precision and push the plenoptic mini-camera to the top-level of depth/3D cameras for portable devices.
Regarding claim 4, Pulli further teaches the device as claimed in claim 3, wherein the control means is adapted to select areas of the total field of view in the preliminary depth map on the basis of a quality criterion for which an improvement is required ([0141] the use of the depth information in the generation of the composite image allows for the correction of parallax, perspective and/or other image distortions that may occur or which are present in the images.  See also [0016, 0045, 0048, and 0050] of Carrion), and to determine additional depth information for supplementing the preliminary depth map for the selected areas and not to determine them for non-selected areas ([0141] The use of the depth information in the generation of the composite image allows for the correction of parallax, perspective and/or other image distortions that may occur or which are present in the images, [0016] of Carrion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pulli et al. (US 20170099439 A1) in view of Wippermann et al. (US 20180241920 A1) as applied to claim 1, and further in view of Molgaar et al. (US 20170069097 A1).
Regarding claim 5, Pulli further teaches the device as claimed in claim 1, 
wherein the control means is adapted to acquire, in the sequence of focal positions ([0110]), a corresponding number of groups of partial images, each partial image being associated with an imaged partial field of view (fig. 9, [0126]); 
to produce, from information in said partial images ([0141] the depth map may be generated using images captured by camera modules), depth maps ([0141] a depth map is generated) and to produce therefrom said depth map ([0141] While depth map may be generated using images captured by camera modules in some embodiments, in other embodiments a depth map may be generated using other techniques, e.g., using depth information generated using a depth sensing equipment and/or using a LIDAR. Thus it should be appreciated that a depth map corresponding to a scene area may be obtained in a variety of ways); and 
assemble, while using the depth map, the partial images of a group of partial images into a total image ([0141] the use of the depth information in the generation of the composite image allows for the correction of parallax, perspective and/or other image distortions that may occur or which are present in the images; [0143] to generate a composite image).
	It is noted Pulli and Wippermann do not teach a comparison of local image sharpness information to produce depth map.
	Molgaard teaches a comparison of local image sharpness information to produce depth map (420 of fig. 5, [0034 and 0035]).
	Taking the teachings of Pulli, Wippermann, and Molgaard together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of image sharpness of Molgaard into the device of Pulli and Wippermann to ensure a better computation of depth at a particular point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425